DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species IV in the reply filed on 01/28/2021 is acknowledged.
Claims 6, 11-12,15 and 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/28/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner, except the references that are lined through which are not in the English language and have no concise explanation of relevance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10, 13-14, 16 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first leaning seat” and “a second leaning seat”, this is unclear. As shown in Figure 1 the projections 30 and 40 (leaning seats) on the top wall of the lid do not lean, the side walls are vertical, and thus they do not have leaning seats. The projections provide a surface for an object to lean against, thus they are a first seat for an object to lean against or a second seat for objects to lean against. It is unclear if the applicant requires a structure that is leaning in relationship to the top wall of the lid or a projection that it capable of having an object lean against it. 
Claim 1 recites “the first leaning seat respectively have a first leaning end” and “the second leaning seat respectively have a second leaning end”, this is unclear. Does this require the seat to have two ends, or does each end need to be leaning/slanted in relationship to something?
Claim 1 recites “a first leaning line” and “a second leaning line”, this is unclear. How does a line lean? Is this just the front face of the seat?
Claim 1 recites “a first clamping interval” and a “second clamping interval” this is unclear. Nothing is claimed to be clamped between the first and second leaning seats and supporting portion of the spout section, additionally claim 1 additionally recites that “the first leaning seat, the second leaning seat and the spout section are spaced away from each other”, so how can anything be clamped between them if they are space apart? Is the applicant claiming the space between the structures? Is additional structure required to make it a “clamping interval” or is this the space an object would rest in in order to lean against the seats and spout?
Claim 3 recites “a circumferential skirt protruded from the top wall the spout section disposed in an inner region of the circumferential skirt, the first leaning seat and the second leaning seat are disposed on the circumferential skirt” this is unclear. How can the first and second seat be on both the top wall and a circumferential skirt? Additionally, it appears the applicant is using an alternative definition of what a circumferential skirt is. An accepted depiction of circumferential skirt of a lid would be the portion of the lid shown as reference numeral 10 in Fig. 3. Applicant is using a skirt to be the projection on the top part of the lid body 11, shown in at least Figs. 1 and 2. It is unclear what structure is required to meet the limitation “a circumferential skirt”.
Claim 13 recites “a third leaning seat”, this is unclear. As shown in Figure 8 the projection 50 (leaning seat) on the top wall of the lid do not lean, the side walls are vertical, and thus they do not have leaning seats. The projections provide a surface for an object to lean against, thus it is a third seat for an object to lean against. It is unclear if the applicant requires a structure that is leaning in relationship to the top wall of the lid or a projection that it capable of having an object lean against it. 
Claim 13 recites “the third leaning seat respectively have a third leaning end”, this is unclear. Does this require the seat to have two ends, or does each end need to be leaning/slanted in relationship to something?
Claim 13 recites “a third clamping interval”, this is unclear. Nothing is claimed to be clamped between the third leaning seat and supporting portion of the spout section. Is the applicant claiming the space between the structures? Is additional structure required to make it a “clamping interval” or is this the space an object would rest in in order to lean against the seats and spout?
Claim 13 recites “a third leaning line”, this is unclear. How does a line lean? Is this just the front face of the seat?

Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “leaning seat” in claims 1-5, 8-10, 13-14, 17-20 is used by the claim to mean “a projection that objects can lean against,” while the accepted meaning is “a seat with a sloping position.” The term is indefinite because the specification does not clearly redefine the term.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “clamping” in claims 1, 7, 13 and 16 is used by the claim to mean “resting,” while the accepted meaning is “to fasten two thing firmly together or to hold something tightly against or in another thing.” The term is indefinite because the specification does not clearly redefine the term.
Claims not addressed are included in this rejection due to their dependencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hovsepian el al. US 2009/0294459 A1, herein after referred to as Hovsepian.
Regarding claim 1 Hovsepian discloses a cup lid (100 lid, Figs. 1 and 7b), comprising: 
a main body (Fig. 1); 
a spout section (18 spout, Fig. 1), disposed on a top wall of the main body and having a supporting portion (20 sidewall, Fig. 1); 
a first leaning seat (102, Fig. 8 a modified Fig. 1 shown below), disposed on the top wall of the main body, wherein two ends of the first leaning seat respectively have a first leaning end (103 and 101, Fig. 8), the two first leaning ends are aligned in a first leaning line (108, Fig. 8), and a first clamping interval (107, Fig. 8) is formed between the first leaning line and the supporting portion; and 
a second leaning seat (105, Fig. 8), disposed on the top wall of the main body, wherein two ends of the second leaning seat respectively have a second leaning end (104 and 106, Fig. 8), the two second leaning ends are aligned in a second leaning line (similar to line 108 but at the front side of seat 105), and a second clamping interval is formed between the second leaning line and the supporting portion (would be similar to interval 107, but on the left side of the spout portion); 
wherein the first leaning seat (102), the second leaning seat (105) and the spout section (18) are spaced away from each other, the spout section is disposed between the first leaning seat and the second leaning seat (Figs. 1 and 8).
Regarding claim 2 Hovsepian discloses the cup lid according to claim 1 and further discloses wherein the main body, the spout section, the first leaning seat and the second leaning seat are formed integrally in one piece (Figs. 1, 4 and 7B).
Regarding claim 3 Hovsepian discloses the cup lid according to claim 1 and further discloses wherein the main body has a circumferential skirt (32 recessed portion, but protrudes above the recessed portion/top wall 28, Fig. 1) protruded from the top wall, the spout section is 
Regarding claim 13 Hovsepian discloses the cup lid according to claim 3 and further discloses wherein the cup lid further includes a third leaning seat (109, Fig. 8), the third leaning seat is protrudedly formed from the top wall of the main body, two ends (110 and 111, Fig. 8) of the third leaning seats respectively have a third leaning end, the two third leaning ends are aligned in a third leaning line (112, Fig. 8), and a third clamping interval is formed between the third leaning line and the supporting portion (the distance between 112 and 118, Figs. 1 and 8).
Regarding claim 17 Hovsepian discloses the cup lid according to claim 13 and further discloses wherein a height of the spout section (118) is higher than a height of the first leaning seat (102, Fig. 4).
Regarding claim 18 Hovsepian discloses the cup lid according to claim 13 and further discloses wherein a height of the spout section (118) is higher than a height of the second leaning seat (105, Fig. 4).
Regarding claim 19 Hovsepian discloses the cup lid according to claim 13 and further discloses wherein a height of the spout section (118) is higher than a height of the third leaning seat (109, Fig. 4).
Regarding claim 20 Hovsepian discloses the cup lid according to claim 13 and further discloses wherein a height of the spout section (118) is respectively higher than a height of the first leaning seat (102), a height of the second leaning seat (105), and a height of the third leaning seat (109, Fig. 4).



    PNG
    media_image1.png
    692
    955
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L KMET/Examiner, Art Unit 3735

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735